                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   IN RE ZILLOW GROUP, INC. SECURITIES                 CASE NO. C17-1387-JCC
     LITIGATION
10
                                                         MINUTE ORDER
11

12

13

14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order
18
     regarding scheduling (Dkt. No. 115). Pursuant to the parties’ stipulation, the Court hereby
19
     ORDERS:
20
            1. The deadline to complete fact discovery, previously set for June 30, 2021, is extended
21
                to September 17, 2021;
22
            2. The deadline to complete and exchange affirmative expert reports, previously set for
23
                July 16, 2021, is extended to October 15, 2021;
24
            3. The deadline to complete and exchange rebuttal expert reports, previously set for
25
                August 15, 2021, is extended to November 19, 2021; and
26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
 1        4. The deadline to complete expert discovery, previously set for September 14, 2021, is

 2           extended to December 17, 2021.

 3        5. Within 14 days of the issuance of this order, counsel for the parties must propose an

 4           updated case schedule governing the remaining deadlines contemplated by the

 5           Court’s scheduling order, should any modifications be warranted.

 6        DATED this 3rd day of June 2021.

 7                                                       William M. McCool
                                                         Clerk of Court
 8
                                                         s/Paula McNabb
 9
                                                         Deputy Clerk
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
